Title: James Madison to Nicholas P. Trist, 10 December 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Decr. 10. 31.
                            
                        
                        My Rheumatism is very obstinate. It has baffled all my remedial adjustments including the oiled Silk. Among
                            its effects, it disables my pen, & my hand from holding a Book or handling my papers
                        
                            
                                J M
                            
                        
                    